



Form 10-Q [ntnx-10312019x10qxq120.htm]


Exhibit 10.2


FIRST AMENDMENT
(1741 TECHNOLOGY - CONCOURSE V)
THIS FIRST AMENDMENT (this "First Amendment") is made and entered into as of
October 22, 2019, by and between HUDSON CONCOURSE, LLC, a Delaware limited
liability company ("Landlord") and NUTANIX, INC., a Delaware corporation
("Tenant").
RECITALS
A.
Landlord and Tenant are parties to that certain Office Lease dated
September 5, 2018 (the "Lease") whereby Landlord has leased to Tenant certain
office space in the building located at 1741 Technology Drive, San Jose,
California (the "Building").

B.
By this First Amendment, Landlord and Tenant desire to modify the Lease as
provided herein.

C.
Unless otherwise defined herein, capitalized terms as used herein shall have the
same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.
Allowance Sunset Date. The reference to "December 31, 2020" contained in 7th
line of Section 1.1 of the Work Letter attached as Exhibit B to the Lease is
hereby deleted and a reference to "December 31, 2021" is substituted in lieu
thereof.

2.
No Further Modification. Except as set forth in this First Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect. Effective as of the date hereof, all references to the "Lease" shall
refer to the Lease as amended by this First Amendment.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
as of the day and year first above written.
 
LANDLORD:
 
 
 
 
 
 
 
 
HUDSON METRO PLAZA, LLC,
a Delaware limited liability company
 
By:
Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its sole member
 
 
By:
Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner
 
 
 
By:      /s/ Mark. T. Lammas                     
 
 
 
Name: Mark. T. Lammas
 
 
 
Title:
Chief Operating Officer,
Chief Financial Officer & Treasurer
 
 
 
 
 
 
TENANT:
 
 
 
 
 
 
 
 
NUTANIX, INC.,
a Delaware corporation,
By:      /s/ Aaron Boynton                                      
Name: Aaron Boynton
Title: VP, Corporate Controller






